DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/28/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa et al, JP2015-120785.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: Chigusa renders obvious the production of structure of claimed formula 1, as discussed in the previous Action with respect to now canceled claim 4.
Regarding claims 14-16: Chigusa teaches that the modification ratio of the prior art polymer is 40 to 100%, overlapping the claimed ranges. It has been held that in the prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the prior art.
Regarding claims 17, 18: Chigusa teaches that the prior art polymer may be combined with a paraffin oil extender oil (¶0170).

Response to Arguments
Applicant’s arguments with respect to the obviousness-type double patenting rejections over U.S. Patent No. 10,519,254 and U.S. Patent No. 10,434,821 have been fully considered and are persuasive.  The rejections have been withdrawn in view of the amendment to the independent claim.
Regarding the rejection over Chigusa et al, JP2015-120785: Applicant argues that Chigusa does not teach the production of a modified polymer wherein i) the modifier residue contains 4 silicon atoms, ii) a conjugated diene-based polymer chain is bonded to the silicon atom, and iii) a number of hydroxyl and/or hydroxyl groups is in the modifier residue is larger than the number of silicon atoms. 
Regarding (i):  It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 

    PNG
    media_image1.png
    126
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    154
    198
    media_image2.png
    Greyscale

Note that, as taught by Chigusa, variable i is an integer of 0 to 20 (¶0018); the prior art structure can therefore comprise 0 to 20 repeating units of formula (R14-A1-R15), each of which contains a silicon atom as part of A1 as depicted in prior art formula 18. The modifier residue of the prior art polymer therefore can comprise 2 to 22 silicon atoms, overlapping the claimed range. Contrary to applicant’s arguments, the mere fact that the prior art does not disclose a polymer wherein the modifier residue comprises 4 silicon atoms does not teach away from Chigusa’s broader disclosure, which reads on the production of structures wherein the modifier residue contains as many as 22 silicon atoms.
Regarding (ii): As discussed in the previous Office Action, the symbol Polym in the formulae above represents a (co)polymer chain made by polymerizing a conjugated diene monomer such as butadiene; further note that each of the Polym symbols is depicted as bonded to a silicon atom. Contrary to applicant’s argument, the prior art therefore requires that each conjugated diene chain in the structure is bonded to a silicon atom.
Regarding (iii): As discussed in the previous Action, variables R10, R12, and R20 are C1 to C20 alkyl groups; OR10, OR12, and OR20 therefore correspond to the claimed 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability; see In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (MPEP 2121(I)). Contrary to applicant’s arguments, the prior art is not limited to the disclosure of its examples. As noted in the previous paragraph, Chigusa specifically teaches that the sums of e +f, g + h, and j + k, are integers equal to or less than (emphasis added) 2; applicant has not provided any evidence to substantiate the allegation that the prior art is inoperable with respect to its teachings that each of these sums can be an integer less than 2. An ordinary artisan will recognize that when even just one occurrence of e +f, j +k, and/or g + h is equal to 1, the modifier residue will have a structure containing a silicon atom that is bonded to 2 alkoxy groups-i.e., the total number of alkoxy groups will be greater than the number of silicon atoms. 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a  In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05).  The prior art ranges for the number of silicon atoms and the ratio of alkoxy groups to silicon atoms overlaps the ranges used to define the claimed invention. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the teachings of Chigusa.
Regarding the allegedly unexpected results: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). The examples provided in the specification were prepared using a styrene/butadiene copolymer characterized by modification ratios in the range of 85-88% and a weight average molecular weight (Mw) in the range of 80.2 × 104 to 101.4 × 104 g/mol. In contrast, the claimed invention reads on the use of any conjugated diene-based polymer having any modification ratio and a Mw in the range of 20 × 104 to 300 × 104 g/mol. Additionally, the provided examples are characterized by a ratio of alkoxy/hydroxyl groups/silicon atoms of 1.5-2.3, whereas the claimed invention reads on compositions wherein the number of alkoxy/hydroxyl groups is as little as 1 greater than the number of silicon atoms. The cited examples therefore are not commensurate in scope with the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765